EXHIBIT 10.1

 

SECOND AMENDMENT TO RECEIVABLES LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO RECEIVABLES LOAN AGREEMENT, dated as of August 19, 2011
(the “Amendment”), is made pursuant to that certain Receivables Loan Agreement
dated as of December 30, 2009 (as amended, modified or supplemented from time to
time, the “Agreement”), among ABF FREIGHT FUNDING LLC, a Delaware limited
liability company, as Borrower (the “Borrower”), ABF FREIGHT SYSTEM, INC., a
Delaware corporation, as Servicer (the “Servicer”), SUNTRUST ROBINSON
HUMPHREY, INC., a Tennessee corporation, as agent and administrator for the
Lender (the “Agent”) and SUNTRUST BANK, a Georgia banking corporation, as Lender
(the “Lender”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Servicer, the Agent and the Lender have previously
entered into and are currently party to the Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

Section 1.             Defined Terms.  Unless otherwise amended by the terms of
this Amendment, terms used in this Amendment shall have the meanings assigned in
the Agreement.

 

Section 2.             Amendments.  Sections 9.1(h)(i) and 9.1(h)(ii) of the
Agreement shall be amended and restated and as so amended and restated shall
read as follows:

 

(i)         the three-month rolling average Delinquency Ratio shall be greater
than or equal to 3.00%;

 

(ii)          the three-month rolling average Default Ratio shall be greater
than or equal to 1.50%;

 

Section 3. Effectiveness of Amendment.  This Amendment shall become effective on
the date the following conditions have been satisfied:

 

3.1.            The Agent has received counterparts hereof executed by the
Borrower, the Servicer, the Agent and the Lender.

 

3.2.            The Agent shall have received a fully earned non-refundable
amendment fee of $40,000.

 

Section 4.             Agreement in Full Force and Effect.  Except as expressly
set forth herein, all terms and conditions of the Agreement, as amended, shall
remain in full force and effect.

 

1

--------------------------------------------------------------------------------


 

Section 5.             Execution in Counterparts.  This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 6.             Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT
OF LAW PRINCIPLES, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

 

[SIGNATURE PAGES TO FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Receivables Loan Agreement to be executed and delivered by their duly authorized
officers as of the date hereof.

 

 

ABF FREIGHT FUNDING LLC, as Borrower

 

 

 

 

 

By:

 

 

Title

 

 

 

 

 

ABF FREIGHT SYSTEM, INC, as Servicer

 

 

 

 

 

By:

 

 

Title

 

 

 

 

 

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC., as Agent

 

 

 

 

 

By:

 

 

Title

 

 

 

 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

By:

 

 

Title

 

 

--------------------------------------------------------------------------------

 